Citation Nr: 1548129	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2013, the Veteran testified before a Veterans Law Judge at a hearing, seated at the RO (Travel Board hearing). 

In a March 2014 decision, the Board denied the claim for service connection for a psychiatric disorder and an additional claim for service connection for tinnitus. In an April 2015 Memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial of service connection for a psychiatric disorder and remanded it to the Board for development consistent with that decision. In the Memorandum decision, the Court indicated that its decision did not affect the portion of the Board's March 2014 decision denying service connection for tinnitus. 

In a September 2015 letter, the Board advised the Veteran that the Acting Veterans Law Judge who presided at the April 2013 Travel Board hearing was no longer with the Board. The letter informed the Veteran that he had the option to testify at a hearing before another Veterans Law Judge or Acting Veterans Law Judge who would decide the claim. The letter advised the Veteran that if he did not reply within 30 days of the date of the letter, the Board would assume that the Veteran did not wish to attend another hearing and proceed to develop and adjudicate his claim. The Veteran has not responded to the letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding VA and private treatment records, to specifically include all VA treatment records denoting treatment for psychiatric disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to obtain any outstanding records.

2. After the previous development has been accomplished, schedule the Veteran for a VA psychiatric examination to be performed by a VA psychiatrist. Provide the examiner with the Veteran's claims file for review.

In reviewing the claims file, the examiner should note that the Veteran is presumed to have served in combat during service in Vietnam. 

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions:

a. Is any diagnosed psychiatric disorder, other than PTSD, related to service or any incident of service?

b. If a diagnosis of PTSD is deemed appropriate, is there a link between the current disorder and any stressor involving combat and/or fear of hostile military or terrorist activity?

The opinion must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state.

4. After any further development deemed necessary, readjudicate the Veteran's claim. If the benefits on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




